 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”), dated February 13, 2018 (the “Effective
Date”), is entered into by and between Immune Therapeutics, Inc., a Florida
corporation (“Borrower”), and Rogoff Family Trust (“Lender”).

 

RECITALS

 

WHEREAS, Borrower has requested that Lender provide Borrower with a term loan
bearing interest at a fixed rate as more particularly described in this
Agreement; and

 

WHEREAS, Lender has agreed to make such a loan, subject to the terms and
conditions set forth herein and in the other Loan Documents (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.AMOUNT AND TERMS OF THE LOAN

 

1. The Loan. The “Loan” hereunder shall mean the loan by Lender to Borrower in
the total principal amount of Fifty Thousand Dollars ($50,000).

 

1.2 The Note The Loan shall be evidenced by a Promissory Note in substantially
the form attached hereto as Exhibit A (the “Note”), which Note shall be executed
by Borrower as of the Effective Date.

 

1.3Payment of Principal and Interest.

 

(a) The outstanding principal balance of the Loan shall bear interest at the
rate of two percent (2%) per annum. Interest on the Loan shall be calculated on
the basis of a 360-day year and the actual number of days elapsed.

 

(b) The principal balance of the Loan and all accrued interest shall become due
and payable one hundred and twenty days (120) from the Effective Date (the
“Term”); provided however, that the principal balance of the Loan and all
accrued interest shall be paid earlier as follows:

 

(i) If Borrower receives investment capital in an amount equal to or greater
than one million five hundred thousand dollars ($1,500,000) during the Term,
principal and accrued interest under the Loan shall become immediately due and
payable;

 

(ii) Upon the receipt of gross revenues by borrower equaling or greater than one
million five hundred thousand dollars ($1,500,000) during the Term, Borrower
shall pay Lender in monthly installments five percent (5%) of gross revenues
received on the outstanding principal and accrued interest on the last day of
each month beginning the first month after the Borrower has received total gross
revenues of $1,500,000 or more.

 

(c) Nothing contained herein shall be deemed to require the payment of interest
at a rate in excess of the maximum rate permitted by applicable law. In the
event that the amount required to be paid hereunder for any calendar month
exceeds the maximum rate permitted by law, such amounts shall be automatically
reduced for such month to the maximum rate permitted by applicable law.

 

Page 1 of 6 

_________ / ________

 

 

1.5 Prepayment. Upon three (3) business days’ prior written notice to Lender,
Borrower may prepay all or any part of the Loan, including interest, without
penalty or premium at any time and from time to time.

 

1.6 Acceleration. Immediately upon the occurrence of any Event of Default (as
defined in Section 6.1) and during any continuance thereof, Lender may declare
the Loan, all interest thereon and all other amounts and obligations payable to
be forthwith due and payable to Lender or may take any other action as provided
in Section 6.2 herein.

 

1.7 Payment Procedures. All payments made by Borrower under this Agreement shall
be made to Lender by wire transfer in U.S. dollars in immediately available
funds to such bank account as shall be designated by Lender in writing from time
to time.

 

2.EFFECTIVENESS

 

2.1 Effectiveness. This Agreement and the Note and (collectively: the “Loan
Documents”) shall not become effective until (a) all parties hereto have
executed and delivered a counterpart hereof (including by way of facsimile
transmission or by electronic transmission in PDF format), and (b) the
conditions precedent set forth in Section 4 hereof shall have been satisfied.

 

3.REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants to Lender the following:

 

3.1 Authority. Borrower has the requisite legal capacity to borrow money, to
execute, deliver and perform each of the Loan Documents to which it is a party
and all other documents, certificates and instruments delivered in connection
therewith, and to effect and carry out the transactions contemplated herein and
therein. Each Loan Document has been duly authorized and, when executed and
delivered, will be a valid and legally binding instrument enforceable against
Borrower in accordance with its terms. The execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby will not
(immediately or with the passage of time, or the giving of notice) violate (a)
any law, order, rule or regulation or deten11ination of an arbitrator, a court,
or other governmental agency, applicable or binding upon Borrower or any of
Borrower’s property or as to which Borrower or any of Borrower s property is
subject (collectively, “Requirement of Law”), or (b) any provision of any
agreement, instrument, or undertaking to which Borrower is a party. No consents,
approvals or other authorizations or notices, other than those which have been
obtained and are in full force and effect, are required by any state or federal
regulatory authority or other person or entity (“Person”) in connection with the
execution and delivery of the Loan Documents and the performance of any
obligations contemplated thereby.

 

3.2 Litigation. There are no actions, suits, proceedings or governmental
investigations or inquiries pending, or to the best knowledge of Borrower
threatened, against Borrower or Lender, that could, if adversely determined,
have a material adverse effect on the performance of any obligation contemplated
in or arising under the Loan Documents (“Material Adverse Effect”).

 

3.3 Full Disclosure. No written statement prepared or furnished to Lender in
connection with the transactions contemplated hereby (including, without
limitation, financial statements) by or on behalf of Borrower:- when all such
statements are taken as a whole, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained therein not misleading. All facts known to Borrower which are material
to an understanding of the financial condition, business, properties or
prospects of Borrower have been disclosed to Lender.

 

Page 2 of 6 

_________ / ________

 

 

4.CONDITIONS PRECEDENT

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

 

4.1 Documents. Lender shall have received the following, validly executed to the
satisfaction of the Lender: (a) this Agreement; and (b) the Note.

 

4.2 Compliance with Covenants. Borrower shall have complied with and performed
all of Borrower’s covenants and obligations under the Loan Documents.

 

4.3 Related Information. Borrower shall have provided to Lender in form
satisfactory to Lender such other financial information relating to Borrower as
requested by Lender.

 

5.COVENANTS OF BORROWER

 

5.1 Certain Affirmative Covenants. Borrower covenants and agrees that until full
and complete performance by Borrower of all obligations arising under the Loan
and the Loan Documents, Borrower shall:

 

(a) Cooperate with Lender and execute such further instruments and documents as
Lender shall reasonably request to can-y out to its satisfaction of the
transactions contemplated by the Loan Documents;

 

(b) As soon as possible and in any event within two (2) business days after
acquiring knowledge thereof notify Lender in writing of the occurrence of any
Event of Default; and

 

(c) Promptly provide Lender with such other information respecting condition or
operations, financial or othe1wise, of Borrower as Lender may from time to time
reasonably request.

 

5.2 Compliance with Laws. Borrower shall comply in all material respects with
all Requirements of Law, contractual obligations, commitments, instruments,
licenses, and permits.

 

5.3 Reporting Requirements. Borrower shall furnish to Lender, promptly after the
commencement thereof notice of all actions, suits and proceedings before any
domestic or foreign governmental authority or arbitrator, affecting Borrower,
except those which in the aggregate, if adversely determined, would have no
Material Adverse Effect;

 

6.EVENTS OF DEFAULT; ACCELERATION

 

6.1 Events of Default. Each of the following shall constitute an “Event of
Default”

 

(a) Borrower shall fail to make any payment of principal or interest on the Loan
or other amounts due under the Loan Documents within fifteen (15) days of the
date, which such payment is due;

 

(b) Borrower shall fail to preform any terms, covenant or agreement contained
herein or in any Loan Document and such failure shall continue for thirty (30)
days after the earlier of the date on which (x) Borrower becomes aware of such
failure, or (y) written notice of such failure has been given to Borrower by
Lender;

 

(c) Any representation or warranty of Borrower in any Loan Document shall prove
to have been false in any material respect upon the date when made;

 

(d) Borrower shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator, (ii) make a
general assignment for the benefit of Borrower creditors, (iii) commence a
voluntary case under the United States Bankruptcy Code (as now or hereafter in
effect), (iv) file a petition seeking to take advantage of any other law of any
jurisdiction relating to bankruptcy, insolvency, or composition or readjustment
of debts, (v) fail to controvert in a timely and appropriate manner, or
acquiesce in writing to, any petition filed against Borrower in an involuntary
case under the United States Bankruptcy Code, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

Page 3 of 6 

_________ / ________

 

 

(e) A proceeding or case shall be commenced, without the application or consent
of Borrower, in any court of competent jurisdiction, seeking (i) the liquidation
of Borrower’s assets, or the composition or readjustment of Borrower’s debts,
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
of any substantial part of Borrower’s assets, or (iii) similar relief in respect
of Borrower under any law of any jurisdiction relating to bankruptcy,
insolvency, or the composition or readjustment of debts, and such proceedings or
case shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect for a period of sixty (60) days; or an order for relief against the
Borrower shall be entered in an involuntary case under any bankruptcy,
insolvency, composition, readjustment of debt, liquidation of assets or similar
law of any jurisdiction.

 

6.2 Remedies Upon Default. Immediately upon the occurrence of any Event of
Default and during the continuance thereof, Lender may declare the Loan, all
interest thereon and all other amounts and obligations payable under any Loan
Document to be due and payable, without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower.

 

7.ARBITRATION

 

7.1AGREEMENT TO BINDING ARBITRATION. THE PARTIES AGREE THAT ANY

 

CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE BREACH THEREOF SHALL AT EITHER PARTIES ELECTION, BE
SUBMITTED TO ARBITRATION BEFORE THE AMERICAN ARBITRATION ASSOCIATION IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, AND JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION THEREOF. EITHER PARTY MAY OBTAIN PROVISIONAL OR
ANCILLARY REMEDIES SUCH AS INJUNCTIVE RELIEF OR THE APPOINTMENT OF A RECEIVER,
OR EXERCISE SELF-HELP, AT ANY TIME WITHOUT WAIVING ITS RIGHT TO ARBITRATION.

 

8.MISCELLANEOUS

 

8.1 Governing Law; Submission to Jurisdiction. This Agreement and the Note are
contracts under the laws of the State of Florida and shall for all purposes be
governed by and construed in accordance with the laws of the State of Florida,
without regard to its principals of conflicts of laws. Borrower and Lender
hereby submit to the nonexclusive jurisdiction of any Florida state or federal
court sitting in Orlando for the purposes of all legal proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby.
Borrower and Lender irrevocably waive, to the fullest extent pern1itted by
applicable law, any objection that Borrower or Lender may now or hereafter have
to laying of the venue of any such proceedings brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

8.2 Waiver of Jury Trial. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

8.3 Further Assurances. Borrower shall, at any time, and from time to time, upon
the written request of Lender, execute and deliver such further documents and do
such further acts and things as Lender may reasonably request to effect the
purposes of this Agreement.

 

8.4 Waivers. No course of dealing between Borrower and Lender, nor any failure
to exercise, nor any delay in exercising, any right, power or privilege of
Lender hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

 

Page 4 of 6 

_________ / ________

 

 

8.5 Rights Cumulative. The rights and remedies provided herein, and under the
Note, and in all other agreements, instruments, and documents delivered pursuant
to or in connection with this Agreement, and by applicable law are cumulative
and are in addition to and not exclusive of any other rights or remedies
provided by law.

 

8.6 Severability. The provisions of this Agreement are severable. If any clause
or provision hereof shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision or pa1t thereof in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision in this Agreement in any jurisdiction.

 

8.7 Notices. All notices and other communications made or required to be given
pursuant to the Loan Documents shall be in writing and shall be deemed given if
delivered personally, by facsimile transmission or by electronic transmission in
PDF format, or delivered by overnight courier service, or mailed by registered
or ce11ified mail {return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice; provided that notices of a change of address shall be
effective only upon receipt thereat):

 

If to Borrower:

 

Immune Therapeutics, Inc.
37 North Orange Ave., Suite 607
Orlando, Florida 32801

Fax number: (407) 894-5567

Phone: (407) 902-7904

 

If to Lender:

 

Lofton Family Trust

 

8.8 Successors and Assign. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the parties hereto;
provided, however, that Borrower may not assign any rights or obligations
hereunder without the written consent of Lender.

 

8.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which shall constitute one
document.

 

8.10 Termination. This Agreement shall terminate upon iI1·evocable payment in
cash in full of all obligations hereby.

 

8.11 Entire Agreement. This Agreement and the other Loan Documents executed and
delivered contemporaneously herewith, together with the exhibits and schedules
attached hereto and thereto, constitute the entire understanding of the parties
with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby. In the event that the provisions of this Agreement
shall conflict with provisions of any of the other Loan Documents, the
provisions of this Agreement shall control.

 

Signatures Appear on the Following Page

 

Page 5 of 6 

_________ / ________

 

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

Borrower: Immune Therapeutics, Inc.   Lender: Rogoff Family Trust         By:  
      Noreen Griffin             Its: CEO    

 

[Signature Page to Loan Agreement]

 

Page 6 of 6 

_________ / ________

 

 

Exhibit A

 

PROMISSORY NOTE

 

$50,000 February 13, 2018

 

 

FOR VALUE RECEIVED, the undersigned, Immune Therapeutics, Inc., a Florida
corporation (“Borrower”), promises to pay to the order of Rogoff Family Trust
(“Lender”), the principal sum of Fifty Thousand dollars ($50,000), together with
interest upon the unpaid principal balance (the “Loan”), at the rate hereinafter
specified, said principal and interest being payable as follows:

 

The outstanding principal balance of the Loan shall bear interest at the rate of
two percent (2%) per annum. Interest on the Loan shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.

 

The principal balance of the Loan and all accrued interest shall become due and
payable 120 days from the Effective Date; provided, however, that the principal
balance of the Loan and all accrued interest shall be paid earlier as follows:

 

(i) If Borrower receives investment capital in an amount equal to or greater
than one million five hundred thousand dollars ($1,500,000) during the Term,
principal and accrued interest under the Loan shall become immediately due and
payable;

 

(ii) If Borrower uplists its common stock to a global or national exchange for
buying and selling its common stock during the Term, principal and accrued
interest under the Loan shall become immediately due and payable; or

 

(iii) Upon the receipt of gross revenues by Borrower equaling or greater than
one million five hundred thousand dollars ($ 1,500,000) during the Term,
Borrower shall pay Lender in monthly installments five percent (5%) of gross
revenues received on the outstanding principal and accrued interest on the last
day of each month beginning the first month after the Borrower has received
total gross revenues of $1,500,000 or more.

 

This Promissory Note (the “Note’’) is being issued pursuant to that certain Loan
Agreement, dated of even date herewith, between Borrower and Lender (the “Loan
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.

 

For any payment which is not made within ten (10) days of the due date for such
payment, Borrower shall pay a late fee. The late fee shall equal five percent
(5%) of the unpaid portion of the past-due payment.

 

All interest and the principal hereof shall be paid to Lender by wire transfer
in U.S. dollars in immediately available funds to such bank account as shall be
designated by Lender in writing from time to time.

 

If Borrower shall fail to make payment of any installment of principal and
interest, within fifteen (15) days of its due date, or upon the occurrence of
any other Event of Default under the Loan Agreement or this Note, then and in
any such event, the entire unpaid principal balance of the indebtedness
evidenced hereby, together with all interest then accrued, shall, at the
absolute option of Lender, at once become due and payable, without demand or
notice, the same being expressly waived and Lender may exercise any right, power
or remedy permitted by law or equity, or as set forth herein or in the Loan
Agreement or any other Loan Document.

 

Lender and Borrower hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the
other. Borrower waives protest, demand, presentment, and notice of dishonor, and
agrees that this Note may be extended, in whole or in part, without limit as to
the number of such extensions or the period or periods thereof, without notice
to it and without affecting its liability thereon. The liability of Borrower
shall be absolute and unconditional and without regard to the liability of any
other party hereto.

 

Promissory Note Page 1 of 3 

_________ / ________

 

 

It is the intention of Lender and Borrower to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall Lender
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum
effective contract rate which Lender may lawfully charge under applicable
statutes and laws from time to time in effect; and in the event that Lender ever
receives, collects, or applies as interest any such excess, such amount which,
but for this provision, would be excessive interest, shall be applied to the
reduction of the principal amount of the indebtedness hereby evidenced; and if
the principal amount of the indebtedness evidenced hereby, all lawful interest
thereon and all lawful fees and charges in connection therewith, are paid in
full, any remaining excess shall forthwith be paid to Borrower, or other party
lawfully entitled thereto. All interest paid or agreed to be paid by Borrower
shall, to the maximum extent permitted under applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal so that the interest hereon for such full period shall not
exceed the maximum amount permitted by applicable law. The provisions of this
paragraph shall be given precedence over any other provision contained herein or
in any other agreement between Lender and Borrower that is in conflict with the
provisions of this paragraph.

 

This Note shall be governed and construed according to the statutes and laws of
the State of Florida from time to time in effect.

 

Upon three (3) business days’ prior written notice to Lender, Borrower shall
have the right to prepay the indebtedness evidenced hereby in whole or in part
by paying the principal amount being prepaid plus accrued interest.

 

The invalidity or unenforceability of any one or more provisions of this Note
shall not render any other provision invalid or unenforceable. The parties
hereto shall negotiate in good faith to replace such invalid or unenforceable
provision with a valid and enforceable provision to effect the original intent
of the parties in a mutually acceptable manner; provided, however, that if the
parties cannot agree on such provision after negotiating in good faith within a
reasonable period of time under the circumstances, in lieu of any invalid or
unenforceable provision, there shall be added automatically a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

 

The covenants, conditions, waivers, releases and agreements contained in this
Note shall bind, and the benefits thereof shall inure to, the parties hereto and
their respective heirs, executors, administrators, successors and assigns;
provided, however, that this Note cannot be assigned by Borrower without the
prior written consent of Lender, and any such assignment or attempted assignment
by Borrower without consent shall be void and of no effect with respect to
Lender.

 

Subject to the Loan Agreement, Lender may from time to time assign, in whole or
in part, this Note and/or the obligations evidenced hereby. The holder of any
such assignment, if the applicable agreement between Lender and such holder so
provides, shall be entitled to all of the rights, obligations and benefits of
Lender as fully as though Borrower were directly indebted to such holder.

 

Borrower irrevocably appoints each and every officer of Borrower as its
attorneys upon whom may be served, by certified mail at the address set forth in
the Loan Agreement, or such other address as may be directed by Borrower, in
writing, any notice, process or pleading in any action or proceeding against it
arising out of or in connection with this Note or any other Loan Document; and
Borrower hereby consents that any action or proceeding against it be commenced
and maintained in any state or federal court sitting in Orlando, Orange County,
Florida, by service of process on any such officer; and Borrower agrees that
such courts of the State shall have jurisdiction with respect to the subject
matter hereof and the person of Borrower. Borrower agrees not to assert any
defense to any action or proceeding initiated by Lender in any such court based
upon improper venue or inconvenient forum.

 

[signature page to follow]

 



Promissory Note Page 2 of 3 

_________ / ________

 

 

Borrower:         Immune Therapeutics, Inc.                        By:    
Noreen Griffin, Chief Executive  

 

Promissory Note Page 3 of 3 

_________ / ________

 

 

 

